DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 19, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Terminal Disclaimer
3.	The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11/136,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty are the structural requirements of the specifically claimed compounds in combination with the treatment of stomach cancer.  The closest reference can be considered to be, for example, WO 2019196111.  The reference teaches compounds for the treatment of cancer, and specific embodiments include the compound of 
    PNG
    media_image1.png
    103
    247
    media_image1.png
    Greyscale
 which has close structure to the instant claims.  However, the compound is not within the scope of the claims which do not allow 
    PNG
    media_image2.png
    58
    64
    media_image2.png
    Greyscale
 substituent (all claimed compounds have optionally substituted phenyl or ethyl instead).  Neither the reference nor the state of the art teach or suggest the structural modifications that are required to arrive at the claimed invention.  Support for the claimed method is provided by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/SUN JAE YOO/Primary Examiner, Art Unit 1626